Case 5:17-cv-00886-DAE Document 34 Filed 12/08/20 Page 1 of 2
Case: 19-50818 Document: 00515665946 Page:1 Date Filed: 12/08/2020

OE@ -
; é © ~8 202
United States Court of Appeals — WsERK us. 5,
FIFTH CIRCUIT ay” ERN Dis Rete 0
OFFICE OF THE CLERK cr

 
 
  
 

LYLE W. CAYCE TEL. 504-310-770008E RG
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

T CL
December 08, 2020

Ms. Jeannette Clack

Western District of Texas, San Antonio
United States District Court

655 E. Cesar E. Chavez Boulevard

Suite G65

San Antonio, TX 78206

No. 19-50818 USA v. Baylor Scott & White Health, et al
USDC No. 5:17-CV-886. NBAE

Dear Ms. Clack,

Enclosed is a copy of the Supreme Court order denying certiorari.

Sincerely,

LYLE W. CAYCE, Clerk
Huy cavgeuctow
By:

Stacy M. Carpenter, Deputy Clerk

 
Case 5:17-cv-00886-DAE Document 34 Filed 12/08/20 Page 2 of 2
Case: 19-50818 Document: 00515665942 Page:1 Date Filed: 12/08/2020

Supreme Court of the United States . D
Office of the Clerk pee ~ 8 2029
Washington, DC 20543-0001 WESTERN S S. IS ETRICT C

    
     

Clerk af tha ConDEBUTY ;
December 7, 2020 (202) 479-3011

Clerk

United States Court of Appeals for the Fifth Circuit
600 S. Maestri Place

New Orleans, LA 70130

Re: United States, ex rel. Integra Med Analytics, L.L.C.
v. Baylor Scott & White Health, et al.
No. 20-581

(Your No. 19-50818) > } |-CV-@@lo- Ane

Dear Clerk:
The Court today entered the following order in the above-entitled case:

The petition for a writ of certiorari is denied.

Sincerely,

Gil Yo

Scott S. Harris, Clerk

 
